Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00632-CV

                          IN THE INTEREST OF L.V.B.D., a Child

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA02174
                     Honorable Charles E. Montemayor, Judge Presiding

     BEFORE JUSTICE ALVAREZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant Mom is unable to afford payment of court costs. No costs are taxed in this appeal.

       SIGNED February 12, 2020.


                                                _____________________________
                                                Patricia O. Alvarez, Justice